Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page and 8, filed November 13th, 2020, with respect to the rejections of claims 1 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shapiro (US 8123473).
Applicant argues that the newly amended limitations of claim 17, “that the attachment block, hooks face forwardly and the static casing hooks face rearwardly. Further, the claim is amended to recite the movement in step e) is in a forward direction” are not disclosed by Freeman as Freeman teaches “that the hooks on bracket 152 face rearwardly [and] the hooks of the mount ring 112 correspondingly facing forwardly. Therefore, the movement in Freeman of engaging bracket 152 on mount ring 112 would be in a rearward direction”. Examiner agrees with this argument that Freeman fails to disclose the direction the hooks face as well as the correct movement direction as is currently claimed. Therefore, the previous rejection dated September 25th
Applicant's arguments filed November 13th, 2020 have been fully considered but they are not persuasive. Examiner appreciates Applicant's response but respectfully disagrees that the art of record fails to teach the limitations of Claims 1 and 17 that were previously presented.
Regarding Claim 17, Applicant argues that “Freeman's retainer ring 114 expressly illustrates that its movement could not be axial, but rather it must be circumferential. The addition of Amiot does not cure these deficiencies. As such, the proposed combination does not teach or suggest that the alleged "attachment block" can be slid axially onto the casing hooks before inserting the retainer ring”. Examiner respectfully disagrees. Amoit discloses a retaining plate that acts similarly to the ring of Freeman, axially retaining the attachment block. Amoit teaches that the attachment block is slid axially into place before adding the retaining plate to the assembly. By looking at Amoit, one of ordinary skill would further recognize that the retainer ring of Freeman would not prevent the movement as claimed by Applicant. Examiner asserts that there is nothing saying that Freeman “must” teach circumferential movement, and that Amiot does in fact teach the axial movement as claimed.
The rejection of Claim 17 has been corrected under 35 U.S.C. 103 in light of the newly amended limitations as discussed above.
Regarding Claim 1, Applicant argues that “the Examiner asserts that because there is nothing disclosed in either, McCaffrey '645 or Mizokami, explicitly prohibiting a BOAS from containing both loose fibers and an inner reinforcement member, the claim limitations are obvious. Non-Final at 5. The Examiner appears to be attempting to shift the burden to Applicant”. Examiner is not attempting to shift the burden to Applicant, but 
The rejection of Claim 1 has been corrected under 35 U.S.C. 103 in light of the newly amended limitations as discussed above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "The method as set forth in claim 18" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 is presently cancelled. As Claim 19 depends on Claim 18, Claim 19 is indefinite due to a lack of antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 over Freeman et al. (U.S. Patent No. 9938846) in view of Shapiro (US 8123473), further in view of Thompson (U.S. Pub. No 20040141838), further in view of Amiot et al. (U.S. Patent No. 7360989), and further in view of Freeman et al. (US 20180149042).
Regarding Claim 17, Freeman et al. ‘846 teaches a method of assembling a blade outer air seal assembly into a gas turbine engine comprising the steps of: (a) providing a plurality of blade outer air seals (Col. 5, lines 39-40; Fig. 3 #136 – blade track segment as BOAS; Fig. 6 shows plurality) having forward and aft hooks extending at angles relative to an upper surface of a web that is between 20 and 70 degrees (Col. 7, lines 7-8; Fig. 3 #164,166 – hanger arms as hooks that extend at an angle between 20 and 70 degrees relative to upper surface of arcuate runner #162), and sliding said forward and aft hooks onto forward and aft blade outer air seal hooks on an attachment block (Col. 6, lines 10-14, 31-34, 40-43; Fig. 3 #134 – carrier segment as attachment block, #156,158 – forward and aft inner L-shaped cross-sectional portions as seal hooks); and (b) providing forward and an aft case mount hooks on said attachment block (Col. 6, lines 31-32, 40-41; Fig. 4 #155,157 – outer inverted L-shaped cross-sectional portions of forward and aft hanger brackets as case mount hooks); and (e) moving said forward and aft case mount hooks on said attachment blocks onto forward and aft case hooks on a static casing (Col. 6, lines 34-36, 43-45; Fig. 3 #112 – mount ring as static casing, mount hooks seen engaging the forward and aft case hooks).
then the attachment blocks are mounted on the static casing.
Freeman et al. ‘846 does teach that shroud segments are formed by coupling the BOAS (#136) onto the attachment block (#134) (Col. 7, lines 50-65), and that the shroud segments are attached to the static casing (#112) (Col. 5, lines 39-45), making it appear as if the segments are attached after they are formed (i.e., step C happening after steps A and B). Furthermore, it would have been obvious to a person of ordinary skill in the art that there are a finite number of solutions to the order of arranging the assembly – either the blade outer air seal is mounted onto the attachment block first, or the attachment block is mounted on the static casing first. As either step order would reasonably provide the outcome of securing the shroud segments onto the turbine case, it would have been obvious to a person of ordinary skill that the BOAS taught by Freeman et al. could be mounted on the attachment block before the attachment block was mounted onto the static casing, in order to ultimately attach the BOAS to the turbine case. 
In method Claim 17, with regard to the method steps of “(a) providing a plurality of blade outer air seals…”, “(b) providing forward and aft case mount hooks…”, and “(c) moving said forward and aft case mount hooks…”, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed In re King, 231 USPQ 136 (Fed. Cir. 1986). Therefore, the method of providing and moving is performed by the device taught by Freeman et al.
However, Freeman et al. ‘846 fails to teach and forward and said aft case mount hooks on said attachment blocks facing forwardly. 
Shapiro teaches a blade outer air seal assembly for a gas turbine engine where the BOAS have forward and aft case mount hooks that both face either forward or backwards (Fig. 1 #44 – see below). Freeman et al. ‘846 and Shapiro are analogous prior art as they both relate to BOAS assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art that the forward and aft case mount hooks taught by Freeman et al. ‘846 could be oriented forwards rather than backwards, as Shapiro teaches that such an orientation is well known in the art to provide identical attachment capabilities and is therefore an obvious matter of design choice (Shapiro Fig. 1 – see below).

    PNG
    media_image1.png
    419
    796
    media_image1.png
    Greyscale

	Freeman et al. ‘846 as modified by Shapiro further teaches assembling the plurality of blade outer air seals to form an intermediate product (Freeman et al. ; and (d) sliding said intermediate product within a plurality of attachment blocks (Fig. 3 #134 – carrier segment as attachment block; Figs. 6,7 for plurality), each one of the plurality of attachment blocks including forward and an aft case mount hooks facing forwardly (Shapiro Fig. 1); (e) […] with said forward and aft case hooks on said static casing facing rearwardly (Shapiro Fig. 1 – it would have been obvious that in modifying the case mount hooks of Freeman et al. ‘846 to face forward, the case hooks would be similarly oriented to face rearward to accommodate the case mount hooks).
However, Freeman et al. ‘846 as modified by Shapiro fails to teach sliding said intermediate product circumferentially.
Thompson teaches a blade outer air seal that is mounted on an attachment block by sliding forward and aft BOAS hooks circumferentially onto corresponding attachment block hooks (paragraphs 0002,0003; Figs. 3,4 #118 – inner shroud as BOAS is removed from #116 – outer shroud as attachment block by sliding it circumferentially, meaning that it is also slid on circumferentially). Freeman et al. ‘846 as modified by Shapiro and Thompson are analogous prior art as they each relate to mounting blade outer air seals on attachment blocks. Therefore, it would have been obvious to a person of ordinary skill in the art that the sliding step of (d) would be in a circumferential direction, as Thompson teaches that it is well known in the art to use said sliding direction to facilitate assembly and disassembly of the shroud assemblies.
However, Freeman et al. ‘846 as modified by Shapiro and further modified by Thompson fails to explicitly teach the moving step of (e) is generally in a forward direction.

However, Freeman et al. ‘846 as modified by Shapiro, further modified by Thompson, and further modified by Amiot et al. fails to teach and at least one wedge seal that is circumferentially intermediate to said forward and aft hooks and sealing gaps that are situated between each one of the plurality of blade outer air seals.
Freeman et al. ‘042 teaches a blade outer air seal assembly with a wedge seal that is circumferentially intermediate forward and aft hooks and is situated between adjacent BOAS in order to seal the space between said BOAS (paragraph 0037; Fig. 4 #65 – circumferential seal as wedge seal). Freeman et al. ‘846 as Modified by Shapiro, Thompson, and Amiot et al., and Freeman ‘042 are analogous prior art as they each relate to BOAS assemblies. Therefore, it would have been obvious to a person of 
Regarding Claim 19, Freeman et al. ‘846 as modified by Shapiro, further modified by Thompson, further modified by Amiot et al., and further modified by Freeman et al. ‘042 teaches all the limitations of Claim 18 above. Freeman et al. ‘846 further discloses wherein said casing extending as a full hoop structure about an axis of rotation of said turbine rotor (Fig. 6 – shroud segments #120 extend as a full hoop around the axis of rotation, and are all supported by casing mount ring #112).
Regarding Claim 20, Freeman et al. ‘846 as modified by Shapiro, further modified by Thompson, further modified by Amiot et al., and further modified by Freeman et al. ‘042 teaches all the limitations of Claim 18 above. Freeman et al. ‘846 further discloses wherein said casing extending as a full hoop structure about an axis of rotation of said turbine rotor (Fig. 6 – shroud segments #120 extend as a full hoop around the axis of rotation, and are all supported by casing mount ring #112).
…..
…
Claims 1, 6-7, 10-11, 14-15 and 22 are rejected under 35 U.S.C. 103 over Freeman et al. (U.S. Patent No. 9938846) in view of Alford et al. (US Patent No. 7052235), further in view of McCaffrey (US Pub. No. 20160222828), further in view of McCaffrey (U.S. Pub. No. 20160215645), further in view of Mizokami et al. (U.S. Patent No. 9267388), and further in view of Shapiro (US 8123473).
a gas turbine engine comprising: a compressor section and a turbine section (Col. 4, lines 47-49; Fig. 1 #14 – compressor, #18 - turbine), said turbine section including at least one rotor and at least one blade extending radially outwardly from said rotor to a radially outer tip (Col. 4, lines 60-64; Fig. 2 #26 – turbine wheel assembly as rotor, #36 - blade); a blade outer air seal assembly positioned radially outwardly of said radially outer tip of said blade (Col. 5, lines 39-40; Fig. 3 #136 – blade track segment as BOAS), said blade outer air seal having forward and aft hooks (Col. 7, lines 7-8; Fig. 3 #164,166 – hanger arms as hooks), and said forward and aft hooks being supported on forward and aft seal hooks of an attachment block (Col. 6, lines 10-14, 31-34, 40-43; Fig. 3 #134 – carrier segment as attachment block, #156,158 – forward and aft inner L-shaped cross-sectional portions as seal hooks); and said blade outer air seal forward and aft hooks extending at angles relative to an upper surface of a web (Fig. 3 #164,166 – hanger arms extend at an angle relative to upper surface of arcuate runner #162).
However, Freeman et al. fails to explicitly teach that the angles are between 20 and 70 degrees, each of said angles are measured as an averaged position along a length of the hook measured relative to an axis taken parallel to a rotational axis of said gas turbine engine.
Alford et al. teaches a blade outer air seal with forward and aft hooks that extend at angles relative to an upper surface of a web, at a different angle compared to Freeman et al. (Col. 6, lines 5-15; Figs. 5,8 #40,44 – projection hooks as forward and aft 
McCaffrey ‘828 also teaches a blade outer air seal with forward and aft hooks that extend at angles relative to an upper surface of a web, where the angle can be between 15 and 45 degrees (paragraph 0055; Fig. 4 – ramp angle). The angle can also be changed to prevent sliding between the BOAS and retention block (paragraph 0056).
Freeman et al., Alford et al., and McCaffrey ‘828 are analogous prior art as they each relate to blade outer air seals with angled forward and aft hooks. Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art to have the angle of the forward and aft hooks taught by Freeman et al. to fall between 20 and 70 degrees, because discovering the workable angled range of the hooks would have been a mere design consideration and optimization to prevent sliding between the blade outer air seal and the attachment block (McCaffrey ‘828 paragraph 0056). Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirements, as the variant structures set forth in Freeman et al., Alford et al., and McCaffrey ‘828 already teach that it is known to have similar structure at various angles. It has been held that where the general conditions are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
However, Freeman et al. does not teach wherein said blade outer air seal formed of a plurality of laminate layered with a central web formed of a plurality of laminate members, and an outer overwrap that wraps radially outwardly and across said forward and aft hooks.

McCaffrey ‘645 teaches a BOAS formed of CMC material including a plurality of laminate layered with a central web (paragraph 0057; Fig. 4 #88 – bridge as laminate layers of central web). The BOAS includes an overwrap layer that wraps around the fibers as well as forward and aft hooks (paragraph 0059; Fig. 3 #86 – overwrap layer; Fig. 4 #90,92 – ends as forward and aft hooks; overwrap layer includes projections #128,130,132,134 that go across the hooks), and is formed to provide pieces with relatively high density that are substantially free of voids (paragraph 0068).
Freeman et al. and McCaffrey ‘645 are analogous prior art as they both relate to blade outer air seals for gas turbine engines. Therefore, it would have been obvious to a person of ordinary skill in the art to form the BOAS taught by Freeman et al. with the laminate layers taught by McCaffrey ‘645, in order to provide pieces with relatively high density that are substantially free of voids (McCaffrey paragraph 0068).
However, Freeman et al. as modified by McCaffrey ‘645 fails to teach [an] inner reinforcement member not forming a portion of said blade outer air seal forward and aft hooks.
 Mizokami et al. teaches a blade outer air seal in the form of a shroud segment that is formed of multiple ceramic matrix composite laminate members, with an inner reinforcement member formed separate from the hooks that gives the BOAS higher strength and the ability to absorb impacts (Col. 5, lines 27-37; Fig. 2D #30 – reinforcement member). Freeman et al., McCaffrey ‘645 and Mizokami et al. are analogous prior art as they both relate to blade outer air seals. Therefore, it would have 
Mizokami et al. further teaches wherein said plurality of laminate members have a fibrous woven structure (Col. 4, lines 14-20; Fig. Fig. 1A #1 – shroud segment as BOAS). It would have been obvious to a person of ordinary skill in the art that the fibrous laminate members taught by Freeman et al. as modified by McCaffrey ‘645 would have a woven structure, as Mizokami et al. teaches that such a structure for a BOAS is well known in the art for the purpose of providing high strength (Col. 4, lines 14-20; Col. 5, lines 56-60).
McCaffrey ‘645 further teaches wherein there are hook plies positioned to define each of said blade outer air seal forward and aft hooks, and radially outward of said inner reinforcement member (paragraph 0055; Fig. 4 #90,92 – first and second ends as hooks are radially outward of planar portion #106, ends are provided by a plurality of layered CMC sheets as hook plies); and wherein spaces are defined radially between said hook plies and said inner reinforcement member and loose fibers are received within said spaces (paragraph 0058; Fig. 3 #110,112 – spaces filled ceramic fibers).
said forward and aft seal hooks of said attachment block both facing forwardly; said attachment block is supported on forward and aft case hooks on a static casing, with said forward and aft hooks on said static casing both facing rearwardly.
Shapiro teaches a blade outer air seal assembly for a gas turbine engine where the BOAS have forward and aft case mount hooks that both face either forward or backwards, with the forward and aft case hooks of the static casing facing in the opposite direction (Fig. 1 #44 – see below). Freeman et al. ‘846 and Shapiro are analogous prior art as they both relate to BOAS assemblies. Therefore, it would have been obvious to a person of ordinary skill in the art that the forward and aft case mount hooks taught by Freeman et al. ‘846 could be oriented forwards rather than backwards, and the forward and aft case hooks could be oriented rearwardly rather than forwards, as Shapiro teaches that such an orientation is well known in the art to provide identical attachment capabilities and is therefore an obvious matter of design choice (Shapiro Fig. 1 – see below).

    PNG
    media_image1.png
    419
    796
    media_image1.png
    Greyscale


Regarding Claim 6, Freeman et al. as modified by Alford et al., McCaffrey ‘828, Mizokami et al., McCaffrey ‘645, and Shapiro teaches all the limitations of Claim 1 above. Freeman et al. further teaches wherein wedge seals are positioned across circumferential gaps between a plurality of said blade outer air seals (Col. 5, lines 26-33; Fig. 5 #130 – strip seals are positioned across circumferential gaps between shroud segments which includes the BOAS).
Regarding Claim 7, Freeman et al. as modified by Alford et al., McCaffrey ‘828, Mizokami et al., McCaffrey ‘645, and Shapiro teaches all the limitations of Claim 6 above. Freeman et al. further teaches wherein said attachment block having a forward case mount hook and an aft case mount hook (Col. 6, lines 31-32, 40-41; Fig. 4 #155,157 – outer inverted L-shaped cross-sectional portions of forward and aft hanger brackets as case mount hooks), and said attachment block being supported on a forward case hook and an aft case hook of a static casing within in the engine (Col. 6, lines 34-36, 43-45; Fig. 3 #112 – mount ring as static casing, mount , said aft case mount hook on said attachment block and said forward case mount hook on said attachment block facing in a first common axial direction, and said forward case hook and said aft case hook facing in a second common axial direction which is opposed to said first common axial direction (Fig. 3 #155,157 – forward and aft mount hooks both face towards the aft direction, and are engaged with case hooks of mount ring #112 which both face towards the forward direction).
Regarding Claim 10, Freeman et al. as modified by Alford et al., McCaffrey ‘828, Mizokami et al., McCaffrey ‘645, and Shapiro teaches all the limitations of Claim 1 above. Freeman et al. further discloses wherein wedge seals are positioned across circumferential gaps between a plurality of said blade outer air seals (Col. 5, lines 26-33; Fig. 5 #130 – strip seals are positioned across circumferential gaps between shroud segments which includes the BOAS).
Regarding Claim 11, Freeman et al. as modified by Alford et al., McCaffrey ‘828, Mizokami et al., McCaffrey ‘645, and Shapiro teaches all the limitations all the limitations of Claim 10 above. Freeman et al. further discloses wherein said attachment block has a forward case mount hook and an aft case mount hook (Col. 6, lines 31-32, 40-41; Fig. 4 #155,157 – outer inverted L-shaped cross-sectional portions of forward and aft hanger brackets as case mount hooks), and said attachment block being supported on a forward case hook and an aft case hook of a static casing within in the engine (Col. 6, lines 34-36, 43-45; Fig. 3 #112 – mount ring as static casing, mount hooks seen engaging the forward and aft case hooks), said aft case mount hook on said attachment block and said forward case mount hook on said attachment block facing in a first common axial direction, and said forward case hook and said aft case hook facing in a second common axial direction which is opposed to said first common axial direction (Fig. 3 #155,157 – forward and aft mount hooks both face towards the aft direction, and are engaged with case hooks of mount ring #112 which both face towards the forward direction).
Regarding Claim 14, Freeman et al. as modified by Alford et al., McCaffrey ‘828, Mizokami et al., McCaffrey ‘645, and Shapiro teaches all the limitations of Claim 1 above. Freeman et al. further discloses wherein said attachment block has a forward case mount hook and an aft case mount hook (Col. 6, lines 31-32, 40-41; Fig. 4 #155,157 – outer inverted L-shaped cross-sectional portions of forward and aft hanger brackets as case mount hooks), and said attachment block being supported on a forward case hook and an aft case hook of a static casing within in the engine (Col. 6, lines 34-36, 43-45; Fig. 3 #112 – mount ring as static casing, mount hooks seen engaging the forward and aft case hooks).
Regarding Claim 15, Freeman et al. as modified by Alford et al., McCaffrey ‘828, Mizokami et al., McCaffrey ‘645, and Shapiro teaches all the limitations of Claim 14 above. Freeman et al. further discloses wherein said aft case mount hook on said attachment block and said forward case mount hook on said attachment block facing in a first common axial direction, and said forward case hook and said aft case hook facing in a second common axial direction which is opposed to said first common axial direction (Fig. 3 #155,157 – forward and aft mount hooks both face towards the aft direction, and are engaged with case hooks of mount ring #112 which both face towards the forward direction).

Alford et al. further discloses wherein a radially outer surface of each of said blade outer air seal forward and aft hook is curved and without sharp corners (Col. 6, lines 5-15; Figs. 5,8 #40,44 – projection hooks as forward and aft hooks; The hook surface shape is selected in conjunction with #64 - hanger projection as attachment block to facilitate cooperating area registry).
It would have been obvious to a person of ordinary skill in the art to have modified the BOAS hooks taught by Freeman et al. with the curved and corner-less radially outer surface taught by Alford et al., in order to avoid excessive force on the blade outer air seal segments (Alford et al., Col. 5, lines 51-54).
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. in view of Alford et al., McCaffrey '828, Mizokami et al., McCaffrey ‘645, Shapiro, and further in view of Spangler et al. (U.S. Pub. No. 20090096174).
Regarding Claim 13, Freeman et al. as modified by Alford et al., McCaffrey ‘828, Mizokami et al., McCaffrey ‘645, and Shapiro teaches all the limitations of Claim 11 above.
However, Freeman et al. fails to teach wherein said forward case mount hook and said aft case mount hook also being circumferentially offset and said forward case hook and said aft case hook also being circumferentially offset.
Spangler et al. teaches a blade outer air seal that is attached to an attachment block via hooks (paragraph 0026; Fig. 2A #50 – BOAS support as attachment block, 
Regarding Claim 16, Freeman et al. as modified by Alford et al., McCaffrey ‘828, Mizokami et al., McCaffrey ‘645, and Shapiro teaches all the limitations of Claim 15 above.
However, Freeman et al. fails to teach wherein said forward case mount hook and said aft case mount hook also being circumferentially offset and said forward case hook and said aft case hook also being circumferentially offset.
Spangler et al. teaches a blade outer air seal that is attached to an attachment block via hooks (paragraph 0026; Fig. 2A #50 – BOAS support as attachment block, #72,74 – forward and aft flanges as hooks). The attachment block also has forward and .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al.in view of Alford et al., McCaffrey '828, Mizokami et al., McCaffrey ‘645, Shapiro, and further in view of Spangler et al.
Regarding Claim 9, Freeman et al. as modified by Alford et al., McCaffrey ‘828, Mizokami et al., McCaffrey ‘645, and Shapiro teaches all the limitations of Claim 7 above.
However, Freeman et al. as modified by Alford et al., McCaffrey ‘828, Mizokami et al., and McCaffrey ‘645 fails to teach wherein said forward case mount hook and said aft case mount hook also being circumferentially offset and said forward case hook and said aft case hook also being circumferentially offset.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barker et al. (20200149477) and Blaney et al. (20200095893) each disclose a blade outer air seal assembly where the BOAS is formed from a plurality of laminate members including an inner reinforcement member.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151.  The examiner can normally be reached on 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745